Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF

NEW YORK

UNITED STATES OF AMERICA

15 CR.112(AT)

ROMULO MURILLO-MORALES

PRO SE DEFENDANT'S REQUEST FOR DISCHARGED FOR LACK OF
JURISDICTION PURSUANT TO THE FIFTH AMENDMENT TO THE
UNITES STATES CONSTITUTION

Comes now, pro se defendant,ROMULO MURILLO-MORALES
respectfully move this Honorable court for an order discharging
defendant for lack of Jurisdiction Pursuant to the Fifth Amendment
mandate, As grounds therefore defendant state as follow;(1)

The indictment filed on February 26 2015 (Docket No.12)
that charged defendant and under which defendant was tried, is
not valid. As the docket(defendant's exhibit "A') would indicate,
the indictment was not returned or presented in open court
publicly by the Grand Jury as mandated by the Fifth Amendment
to the Constitution,
The Fifth Amendment to the United States Constitution provides,
"NO PERSON SHALL BE HELD TO ANSWER TO A CAPITAL OR OTHERWISE
INFAMOUS CRIMES UNLESS ON A PRESENTMENT OR INDICTMENT OF A GRAND JURY"
Here in this cases, the indictment was not presented or returned

in compliance with the Fifth Amendment mandate. In that it was not

1 of 5

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 2 of 10

return by the required 12 or more Grand Jurors publicly in open
court, which is evident by the docket(defendant's exhibit"A" of
the court proceeding regarding this matter. As an example, there
is no entry of a concurrence form that show that not less 12
Grand Jurors Concurred in the return of the indictment nor is
there any minute entry that show that such proceeding was held
before the court as required by law. Constrary to defendant's
exhibit"A" is defendant's exhibit"B" a sample of a docket from
another case that evident a Grand Jury proceeding before a court

on the day the indictment was returned. See COMMONWEALTH V. CAWOOD,

 

2 Va.cas.541 decided in 1825, the court held that, "It is
necessary that it should be presented publicly by the Grand Jury;
that is the evidence required by law to prove that, it is
sunctioned by the accusing body and until it is so presented by
the Grand Jury, with the indorsement, the party charged by it is
not indicted nor is he required or bound to answer any charge
against him which is not so presented. RENIGAR V. UNITED STATES,
472 F.646,650(4th Cir. 1909)(Holding that a valid indictment must
be returned in open court and failure to do so is a jurisdictional
claim). In RENIGAR the court said "It is essential to the validity
of an indictment that it be presented in open court and in the
presence of the Grand Jury and the absence of which renders the
proceedings absolutely void.

Here in this case there is nothing under sealed or unsealed
on the record that indicate that the Grand Jury publicly presented
or returned:the indictment as required by law. Thus the indictment
is not an indictment. hence this court had no Jurisdiction over

the case. EX PARTE WILSON; 114 us. 418(1835) A person sentenced

2 0f 5

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 3 of 10

to imprisonment for an infamous crime, with or without having
been presented or indicted by a Grand Jury, as required by the
Fifth Amendment to the Constitution, is entitled to be discharged
on habeas corpus. MACKIN V. UNITED STATES,29 L.Ed 909(1886)crimes
punishable by imprisonment in a state prison or penitentiary,
with or without hard labor are infamous crime for which person
cannot be held to answer in the federal court otherwise than on

presentment or indictment of a Grand Jury. In STATES V. BORDEAUX,

 

93 N.G 563, the court says: "The law requires that the Grand Jury
should make their returns in a body that the court may see that

they as a body assent to the returns made. In GRAIN V. UNITED OTATES ,
162 u.s.625,116 sup.ct.952,40 L.ed.1097, The court set aside the
verdict because the record did not show that the accused was

formally arraigned.

Just as here the record does not show that the Grand Jury
presented the indictment in open court as required by the Fifth
Amendment to the United States Constitution, GOODSON V. STATE,29
Fla.511,10 south. 738,30 AM.st.rep.i135: “The only recognized
manner in which the findings of the Grand Jury can be authoritatively
presented is in open court. Were the rule otherwise, it would
render it possible for a designing and revengeful foreman of a
Grand Jury to ruin any citizen by surreptitiously filing with the
Glerk in his office an indictment manufactured by himself alone
upon which his fellow Jurors had taken no action’?

Therefore this court lacked Jurisdiction to ajudicate the
matter. See EX PARTE MCCLUSKY(C.C.ARK)40 F.71,74; PEOPLE EX REL,
BATTISTA V. CHRISTIAN, 249 N.¥.314,164 N.E. 111,61 A.L.R 793,The

court held that the Constitutional requirement that "no person

3 of 5

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 4 of 10

shall be held to answer for a capital or otherwise infamous crime
unless on presentment or indictment of a Grand Jury" is Jurisdictional
and can not be waived. UNITED STATES V. GILL, 55 F.2d 3993193 u.s
Dist. Lexis 1947, The court held that" It follows that no Lawful
accusation has been filed against the defendant; That the Jurisdiction
of the court was not properly invoked, and that the sentence is
void" Thus it set aside the judgment and sentence,

Just as here, the indictment was not lawfully presented or

returned.

CONCLUSION
This court lack Jurisdiction to ajudicate the matter, as
there was no valid or lawful indictment before the court.
WHEREFORE, Respectfully this Honorabie Court must set aside

the Judgment and sentence, and Discharge defendant.

 

 

 

PRO. SE

4 of 5

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 5 of 10

CERTIFICATE OF SERVICE

I, ROMULO MURILLO-MORALES, certify that the foregoing

request for discharge was sent by first class mail to serve on
Assistant United States Attorney, Mattew Laroache, Office of

the United States Attorneys 1st. Andrews Plaza,New York,NY 10007.

Dated 3-/ 4-26 2, RE

  

ME TFULLY SUBMITTED

4, fo
ROMULO MURILLO-MORALES
PRO SE

5 of 5

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 6 of 10

EXHIBIT

CONTENTS

 
 

 

USA

 

Date Filed
01/30/2015
, 01/30/2015

"91/30/2015

: | j 01/30/2015

x

 

91/30/2015

"02/26/2015

03/06/2015

"93/09/2015

 

: 93/09/2015

VO 20f 13

“92262015

Case 1:15-cr-00112-AT

SDNY CM/ECF NextGen Version 1.2

(4

_

 

 

Document 131” ‘Filed 03/30/20 Page 7 of 10

represented by Megan Lynn Gaffney
U.S. Attorney's Office, SDNY (St Andw's)
One St. Andrew's Plaza
New York, NY 10007
(212) 637-2105
Fax: (212) 637-2433
Email: Megan.Gatiney@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NO TICED

Matthew Joseph Laroche
Assistant U.S. Attomecy, SDNY

1 St. Andrews Plaza

New York, NY 40007
712-637-2420

Fax: 212-637-2527

Email: matthew.laroche@usdo} gov
ATTORNEY TO BE NOTICED

i Docket Text
_ Arrest of Luis Gil, Romulo Murillo-Morales. (gq) [} -15-mj-00285-UA} (Entered: 02/02/2015)

» COMPLAINT as to Luis Gil, Romulo Maurillo-Morales in violation of 21 U.8.C. 846, (Signed by Magistrate
Judge Andrew J. Peck) (gd) 1 15-mj-00285-UA] (Entered: 02/02/2015) .

CIA 3 Financial Affidavit by Romulo Murillo-Morales. Approved. Appointed CIA atty Alan Nelson.
: (Signed by Judge Magistrate Judge Andrew J. Peck) (gq) [1 i §-mj-00285-UA} (Entered: 02/02/ 2015)
‘Minute Entry for proceedings heid before Magistrate Judge Andrew J. Peck:Initial Appearance as to
‘Romulo Muriliu-Morales held on 1/30/2015. Deft appears with CJA atty Alan Nelson. AUSA Megan

| Gaffney present for the gov't. Detention on consent without prejudice. ( Preliminary Hearing set for
3/2/2015 at 10:00 AM before Judge Unassigned.) (24) [1:15-mj-00285-UA] (Entered: 02/02/2015)

iL CJA 20 as to Romulo Murillo-Morales: Appointment of Attorney Alan Mitchel Nelson for Romulo Musillo-

Morales.. (Appointed by Magistrate Judge Andrew J. Peck on 1/30/1 5)(owi) [1:1 §-mj-00285-UA} (Entered:

02/26/2015)
’ Case Designated ECF as to Luis Gil, Romulo Murillo-Morales. (jbo) (Entered: 02/26/2015)

‘INDICTMENT FILED as to Luis Gil (1) count(s) f, Romulo Murillo-Morales (2) count(s) 1. (jbo) (Entered: ,
02/26/2015)

Minute Entry of “Disposition Sheet” for proceedings held before Magistrate Judge Andrew J. Peck: :
: Arraignment as to Romulo Murilio-Morales (2) Count 1 held on 3/6/2015. AUSA Megan Gaffney. Defense «
‘ Counsel Alan Nelson. Proceeding: Arraignment. Defendant arraigned, pleads Not Guiity. (Plea entered by

Romulo Murilio-Morales (2) Count 1 -- Not Guilty. ) Conference before District Judge on 3/9/2015. (bw)
(Entered: 03/09/2015)

/ ORDER as to Luis Gil, Romulo Murillo-Morales. The parties having appeared before the Court on March 9, |
9015, itis ORDERED that: 1. The Government shall provide remaining discovery to Defendants by Match
, 23, 2015; 2.Defendants shalt submit their motions by April 20, 2015; 3. The Government shall submit
"opposition papers by May 4, 2015; 4. Defendants shall reply by May 11, 2015. itis FURTHER ORDERED .
that the next court appearance in this case shall eccur on June t, 2015, at 4:00 p.m. in Courtroom 15D of the
‘United States Courthouse, 500 Pearl Street, New York, New York 10007. Itis FURTHER ORDERED that

_ for the reasons stated on the record, the time from March 9, 2015 through June 1, 2015, is excluded from the -
| Speedy Trial calculation in the interests of justice pursuant to 18 U.S.C. $ 3161(h(7H(A). SO ORDERED.

: (Signed by Judge Analisa Torres on 3/9/2015)(bw) (Entered: 03/ 40/2015)

Minute Entry for proceedings held before Judge Analisa Torres: Pretrial Conference as to Luis Gil, Romulo
: Murillo-Morales held on 3/9/2015. Government by: Megan L. Gaffney present; Defendant(1): Luis Gil
‘present with attorney, Mark 1. Cohen; Defendant(2): Romulo Murillo-Marales present with CIA atiomey, §

‘Alan M. Nelson; Court Spanish Interpreter: Humberto Garcia present.Court Reporter: Rebecca Forman

| present. The subsequent conference is set for Monday, June 1, 2015 at 4:00 p.m. Time is excluded from
Hoday until 6/1/20! 5, Detention continued for both defendants. (ajc) (Entered: 03/10/2015}

12/5/2018, ©

 

nups./fect nysd.uscourts.goviegi-bin/DktR pt-pt?6374 19057277 10.

 
   

03/09/2015

 

04/15/2085

“04/15/2015

04/17/2015

“94/17/2015

i
i
04/17/2015

“04/17/2015

05/05/2015

- 95/05/2015

i

05/05/2015

05/14/2015

05/12/2015

05/20/2015

06/01/2015

' 06/08/2015

3 of 13

SDNY CM ECE NextGen Version 1.2

| 93/09/2015

 

     

Page OF Se

https://ecf.nysd.uscourts.gow/cgi-bin/DktRpt.pl?6374 1 505727710...

ORAL ORDER as to Luis Gil, Romule Murillo-Morales: Time excluded from 3/9/15 until 6/1/15. (Signed
by Judge Analisa Torres on 3/9/15) (ajc) (Entered: 03/10/2015)

As to Luis Gil, Romulo Murillo-Morales: Status Conference set for 6/1/2015 at 04:00 PM before Judge
i Analisa Torres. (Signed by Judge Analisa Torres on 3/9/15)(ajc} (Entered: 03/10/2015)

, 14 MOTION for Bond Motion to Set Condtions of Release. Document filed by Romulo Murlilo-Moraies.

“ (Nelson, Alan) (Entered: 04/15/2015)

15 MEMORANDUM in Support by Romulo Murillo-Morales re 14 MOTION for Bond Motion to Set
' Condtions of Release.. (Nelson, Alan) (Entered: 04/15/2015)

; Minute Entry for proceedings held before Magistrate Judge Sarah Netburn: Bond Hearing as to Romulo

: Murillo-Morales held on 4/17/2015. Defendant present with counsel, Alan Nelson, AUSA Megan Gaffney

. present for the government, Spanish Interpreter present. BAIL DISPOSITION: $250,000 PERSONAL

| RECOGNIZANCE BOND; TO BE COSIGNED BY 3 FINANCIALLY RESPONSIBLE PERSONS,

TRAVEL RESTRICTED TO SDNY/EDNY/DISTRICT OF NEW JERSEY; SURRENDER TRAVEL

' DOCUMENTS AND NO NEW APPLICATIONS; STRICT PRETRIAL SUPERVISION; HOME
DETENTION; ELECTRONIC MONITORING; DEFT TO BE DETAINED UNTIL ALL CONDITIONS

| ARE MET. (jbo) (Entered: 04/17/2015)

etl MOTION to Suppress Physical Byidence, Request 40400), Brady and Discovery Materials. Document filed;

_ by Romulo Murillo-Morales, (Nelson, Alan) (Entered: 04/17/2015) _

: 1B AFFIRMATION of Alan Nelson, Esq. in Support as to Romulo Murillo-Morales re 1? MOTION to

Suppress Physical Evidence, Request 404(b), Brady and Discovery Materials. Affirmation and Annexed
| Memorandum of Law (Nelson, Alan) (Entered: 04/17/2015)

19 > AFFIDAVIT of Romullo Murillo Morates in Support as to Romulo Murillo-Morales re 17 MOTION to

: Suppress Physical Evidence, Request 404(b), Brady and Discovery Materials.. (Nelson, Alan) (Entered:
04/17/2015)

~ 20 LETTER MOTION addressed to Judge Analisa Torres from AUSA Megan Gaffney dated May 4, 2015 re:

| Motion Response Extension . Document filed by USA as to Luis Gil, Romulo Murillo-Morales. (Gaffney,

! Megan) (Entered: 05/05/2015)

“2b MEMO ENDORSEMENT geranting 20 LETTER MOTION The Government writes to request a one-week

extension for its response. J have conferred with defense counsel, who consents to this request as to Romulo ©
: Murillo-Morales.. ENDORSEMENT...Granted. The Government shall submit its opposition papers by May :
: H1, 2015. SO ORDERED. (Signed by Judge Analisa Torres on 5/5/15) (iw) (Entered: 05/06/2015)

Set/Reset Deadiines/Hearings as (o Romulo Murillo-Morales: Government Responses due by 5/11/2015.
. (pw) (Entered: 05/06/2015)

22. MEMORANDUM in Opposition by USA as to Luis Gil, Romulo Mutilio-Morales re 17 MOTION to

: Suppress Physical Evidence, Request 404(b), Brady and Discovery Materials. (Attachments: # | Exhibit
, A)(Gaffney, Megan) (Entered: 05/11/2015)

i

23 | REPLY MEMORANDUM OF LAW in Support as to Romuto Murillo-Morales re: 17 MOTION to Suppress

Physical Evidence, Request 404(b), Brady and Discovery Materials. , (Nelson, Alan) (Entered: 05/12/2015) |

: 24 Appearance Bond Entered as to (15-Cr-I 12402) Romulo Murillo-Morales in amount of $250,000.06.

$250,000 Personal Recognizance Bond; to be cosigned by 3 financially responsible persons; travel restricted |
to SDNY/EDNY/District of New Jersey; surrender travel documents and no new applications; strict pretrial

, supervision; home detention; electronic monitoring; Defendant to be detained until all conditions are met.
| [Advice of Penalties and Sanctions dated 5/20/2015 attached. Defendant Released.] (bw) (Entered: i

| 08/21/2015)

27 “ORDER as to Romulo Murillo-Morales. The conference scheduled for June 1, 2015, is ADJOURNED to

i June 8, 2015, at 4:30 p.m. It is FURTHER ORDERED that for the reasons stated on the record at the March |
9, 2015 conference, the time from June I, 2015 through June 8, 2015, is excluded from the Speedy Trial :
| calculation in the interests of justice pursuant to 18 U.S.C. § 3161(h)(7)(A). SO ORDERED. Time excluded .
; from 6/1/2015 until 6/8/2015. (Signed by Judge Analisa Torres on 6/ 1/201 5)(ft) (Entered: 06/02/2015)

_as to Romulo Murillo-Morales Status Conference set for 6/18/2015 at 04:45 PM before Judge Analisa

| Torres. (Signed by Judge Analisa Torres on 6/8/201 5)(ft) (Entered: 06/08/2015)

$2/5/2018, 11:25 AM

 

 
Case 1:15-cr-00112-AT Document 131 Filed 03/30/20 Page 9 of 10.

EXHIBIT

CONTENTS

 
 

 

 

aL.

 

 

v i

 

a

:
*

‘

Av
